Case 1:15-cr-00616-AT Document 803 Filed 03/16/21 Page 1 of 5

  

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 3/16/2021

JNIVED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- Se Re eR RR Re KH eK KK KK

JNITED STATES OF AMERICA PROTECTIVE ORDER
- Vv. - $3.15 Cr. 616 (AT)

MICEAEL PEARSE, and
YONGCHKAO LIU,
a/k/a “Kevin Liu,”

Defendants.

ANALISA TORRES, District Judge:

On the motion of the United States of America, py Audrey
Strauss, United States Attorney, by Jilan Kamal and Olga I.
Zverovich, Assistant United States Attorneys, cf counsel, and
with the consent of defendants MICHAEL PEARSE and YONGCHAO LIU,

”

a/k/a “Kevir. Liu,” by and through their respective counsel,
Daniel Lynch, Esc., and Anthony Cecutti, Esq., and for good
cause shown,

IT IS HEREBY ORDERED THAT:

1. The aocuments, recordings, and other materials
provided by the Governmenz to the defendants in this action
porsuant to Rules 16 and 26.2 of the Federal Rules of Criminal
Procedure; Title _&, United States Code, Section 3509; Brady v.
Maryland; or United States v. Giglio, shall be treated as

“Confidential Information” if such documents, recordings, and

he
Case 1:15-cr-00616-AT Document 803 Filed 03/16/21 Page 2 of 5

other materials are:

(a) Not otherwise publicly available; and

(6) Contain and/or reflect any of the following:

(1h)

(11)

(iii)

The name, address, date of birth, telephone
numeer, e-mail address, social security
number, taxpayer identification number,
driver's license number, financial account
number, and/or any other personally
identifying information of any individual;
The bank records, credit card records,
financial records, tax records, telephone
records, immigration recorcs, and/or
personnel files of any individual;

Any documents and/or other materials
originally obtained by the Federal Trade
Commission (“FTC”) pursuant to civil
investigative demand letters (“CIDs”) and
other legal precess. These include
documents produced to the FTC by AT&T (the
“AT&T Documents”), for which there are
additional instructions described in

Paragraph 3 below.
Case 1:15-cr-00616-AT Document 803 Filed 03/16/21 Page 3 of 5

2. Conficential Information disclosed to the defendant
cr to his counse_ during the course of proceedings in this
action:

(a) Shall be used by the defendanz or his counsel

only for purposes of this action.

(b} Shall not be disclosed in any form by the
defendant or his counse. except as set forth in paragraph 2(c)
below.

(c} May be disclosed by the defendant or his counse-
only to the following persons (hereinafter “designated
persons”):

(i) legal, investigative, secretarial, clerical,
pazalegal, and student personnel working on
this action under the direction of
defendant’s attorneys;

(i) independent expert witnesses and other
potential witnesses for the defense, and
investigators or advisors retained by
defendant in connection with this action;

(112) such other persons as hereafter may be

authcrized by the Court upon such motion by

bh
MD

ndant.

de

(d) Shall be returned to the Government or destroyed
Case 1:15-cr-00616-AT Document 803 Filed 03/16/21 Page 4of5

following the entry of either a final judgment in this case, or,

ir. the event of an appeal and/or the filing of a motion under 13

U.S.C. § 2255, immediately following the disposition of the
appeal and/or the § 2255 motion, absent further Order of the
Court. This Order also agplies to any copies - electronic, hard
copy, or otherwise - that may aave been made.

3. With regard to the AT&T Documents, in addition te
abiding by the instructions described in paragraph 2 above, tne
defendant, his counsel, ard the Government agree that if any
party intends to use an AT&T Document in court or otherwise
cubLicly disclose an AT&T Document, the party intending to use
the AT&T Document will provide at least seven aays advance
notice to AT&T, unless otherwise ordered by the Court.

4, The defendant and his counsel snall provide a copy

ef this Order to designated persons to whom they disclose

NRO

Confidential Information pursuant to paragraph 2(c). Designated
persons shall be subject to the terms of this Order.

5. With respect to Confidential Information, any
Filings with any court shall be governed oy Rule 49.1 of the
Federal Rules of Criminal Procedure.

6. The provisions of this Order, including paragraph 5

above, shall not be construed as limiting the use that the

defendants and their counsel may make of any documents produced
Case 1:15-cr-00616-AT Document 803 Filed 03/16/21 Page 5of5

cursuant to this Orderv in any motion, nearing, or trial held in
this action.

7. In the event of a change of counsel, subsequent
counsel are bourd by the terms of this Protective Order.
Dated: New York, New Yerk

March 16, 2021

SO ORDERED:

On-

 

THE EONCRABLE ANALISA TORRES
UNITED STATES DISTRICT JUDGE

AGREED AND CONSENTED TO:

a OF _ March 15, 2021.

Jilan Kamal Date
Olga I. Zverovich
Assistant a Attorneys

-

ee xX a £12)

Daniel ——_ Esa. Date |
Attorney for Michael Pearse

WAP a, Di 3 {a}

Michael Pearse Date

 

— Atheng Cocstté March 15,2021 __

Anthory C&utti, Esc. Date
Zttorney for Yongchao Liu, a/k/a
“Kevin Liu”

 

 

Yongchao Liu (by counsel) March 15, 2021

 

yongchao Liu, a/k/a “Kevin Liu” Date

an
